IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-71,357-02




TOMMIE MELVIN BANKS, Relator

v.

HARRIS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 755115 IN THE 177TH JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus
in the 177th Judicial District Court of Harris County, that more than 35 days have elapsed, and that
the application has not yet been forwarded to this Court.  
            On July 28, 2010, we held this application in abeyance and ordered the respondent, the
District Clerk of Harris County, to file a response. In our abeyance order, we stated that if the
respondent submits an order designating issues, it shall also state when the State received Relator’s
application. On January 13, 2011, we received a copy of an order designating issues, but the
respondent did not state when the State received Relator’s habeas application. This application for
leave to file a writ of mandamus shall be held in abeyance until the respondent has submitted the
appropriate response. Such response shall be submitted within 30 days of the date of this order.


Filed: January 26, 2011
Do not publish